Citation Nr: 1707386	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  06-26 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

1. Entitlement to a combined rating in excess of 30 percent for a left knee disability, beginning September 1, 2012.

2. Entitlement to a combined rating in excess of 40 percent, to include a separate rating in excess of 10 percent under Diagnostic Code 5257, for a left knee disability, beginning February 17, 2006, and prior to July 10, 2012.

3. Entitlement to a combined rating in excess of 10 percent for a left knee disability, prior to February 17, 2006.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1985 to March 1988, and from July 1993 to June 2002.

This appeal to the Board of Veterans' Appeals (Board) arose from various rating actions of the RO.

After ordering multiple remands, in a June 2014 decision, the Board, inter alia, denied a rating in excess of 10 percent for left knee injury with traumatic arthritis; a rating in excess of 10 percent for left knee anterior cruciate ligament reconstruction; and an increased rating in excess of 20 percent for left knee dislocated semilunar cartilage.  The Veteran appealed the Board's denials.  In an April 2015 Joint Motion for Remand (JMR), the United States Court of Appeals for Veterans Claim (Court) vacated the Board's decision with respect to the above-noted matters, and  remanded these matters to the Board for further action consistent with the JMR. 

In January 2016, the Board, inter alia,  remanded the higher rating claims on appeal (as reflected on the title page), along with a claim for service connection for a cervical spine disorder (for which an appeal had also been perfected) for further action. 

After accomplishing further action, the RO continued to deny the higher rating claims; hence, those matters remain before the Board.  Also on remand, in May 2016, the RO granted service connection for cervical strain with degenerative arthritis and assigned a 20 percent rating effective August 11, 2010.  This action resolved the claim for service connection for a cervical spine disability and no downstream higher rating or earlier effective date for this disability is currently before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997)


FINDING OF FACT

In a September 2016 statement, prior to the promulgation of a decision in this appeal, the Board received written notification from the Veteran that he did not wish to proceed with any remaining appeals; the request to withdraw from appeal the remaining claims (specifically identified as involving evaluation of the left knee) was reiterated d in a May 2017 letter from the Veteran's representative.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In September 2016, the Veteran submitted written correspondence referencing the August 31, 2016 Supplemental SOC, and requesting  that "VA cancel all my appeals as I do not wish to continue any appeals.  Please cancel these appeals."  The request to withdraw from appeal the remaining claims (specifically identified as involving evaluation of the left knee-the only matters remaining before the Board) was reiterated in May 2017 letter from the Veteran's representative.   Thus, as to these matters, no allegations of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to the appeal as to these matters, and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


